DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

In the Applicant’s remark, concern was express whether or not a clean substitute specification has been entered.  The original copy of the clean substitute specification, dated 06 February 2020 in the file history, has been entered.

Allowable Subject Matter

Claims 1, 2, 4-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As stated in the Applicant’s Remarks, the claims have been amended for clarity and to incorporate dependent claims previously indicated as including allowable subject matter into the respective independent claims, specifically claim 3 was incorporated into claim 1 and claim 19 
Marumoto, U. S. Patent Application Publication 2008/0276756 discloses a planetary gear box including a sun gear, a plurality of planet gears driven by the sun gear, a ring gear, a plurality of planet pins, and an axially front and rear carrier plates with radially oriented slots.  Each planet pin includes at each of a front end and a rear end a respective platform, with one platform having a larger diameter than the other.  Marumoto does not disclose, however, that at least one of the platforms has a diameter smaller than a diameter of the main body of the planet pins, that the carrier plates include guide grooves, nor that the radially oriented slots are closed by securing plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659